Case 16-68329-lrc   Doc 89   Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document     Page 1 of 18
Case 16-68329-lrc   Doc 89   Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document     Page 2 of 18
Case 16-68329-lrc   Doc 89   Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document     Page 3 of 18
Case 16-68329-lrc   Doc 89   Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document     Page 4 of 18
Case 16-68329-lrc   Doc 89   Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document     Page 5 of 18
Case 16-68329-lrc   Doc 89   Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document     Page 6 of 18
Case 16-68329-lrc   Doc 89   Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document     Page 7 of 18
Case 16-68329-lrc   Doc 89   Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document     Page 8 of 18
Case 16-68329-lrc   Doc 89   Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document     Page 9 of 18
Case 16-68329-lrc   Doc 89    Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document      Page 10 of 18
Case 16-68329-lrc   Doc 89    Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document      Page 11 of 18
Case 16-68329-lrc   Doc 89    Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document      Page 12 of 18
Case 16-68329-lrc   Doc 89    Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document      Page 13 of 18
Case 16-68329-lrc   Doc 89    Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document      Page 14 of 18
Case 16-68329-lrc   Doc 89    Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document      Page 15 of 18
Case 16-68329-lrc   Doc 89    Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document      Page 16 of 18
Case 16-68329-lrc   Doc 89    Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document      Page 17 of 18
Case 16-68329-lrc   Doc 89    Filed 12/10/18 Entered 12/10/18 15:42:15   Desc Main
                             Document      Page 18 of 18
